Citation Nr: 0938614	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to the left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

During a July 2009 video conference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
has had bilateral knee problems ever since injuring his left 
knee during active duty.  The Veteran is competent to testify 
as to observable symptoms as well as continuity of 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran also testified that he received treatment for the 
knees from his family doctor, Dr. Frank Sailors, from the 
mid-1970's to the early or mid-1990's.  The Veteran stated 
that he had attempted to obtain these records himself but had 
been unable to afford them.  

In this regard, the record before the Board includes a 
December 2008 statement from Dr. Sailors in which he relates 
that it was more likely than not that the Veteran incurred 
his bilateral knee conditions while on active duty, based on 
his history and service treatment records.  This reference to 
the Veteran's past history and a review of his service 
treatment records corroborates the Veteran's testimony that 
he had received treatment from Dr. Sailor.  The claimed 
treatment records from Dr. Sailor showing knee treatment in 
the 1970's could be relevant to the Veteran's claim by 
explaining or supporting Dr. Sailor's positive opinion.

In addition, evidence of treatment for the Veteran's knees in 
the mid-1970's would be important in this case since the 
current medical evidence does not show treatment before the 
late 1990's.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, a September 1999 private treatment report provides 
that the Veteran related that he had been having knee pain 
since July 1999, many years after his separation.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain all medical 
records from Dr. Frank Sailor 
pertaining to the Veteran, in 
particular those dated from the 1970's 
to the 1990's.  

2.  Then, readjudicate the Veteran's 
claims for service connection for a left 
knee disability and service connection 
for a right knee disability, to include 
as secondary to the left knee disability.  
If any benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


